Citation Nr: 0908959	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  06-34 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 30 percent for residual 
post-operative left hydronephrosis, solitary kidney. 


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from August 1967 to 
August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey.  This issue was most 
recently remanded by the Board in July 2008.  The Board finds 
that the agency of original jurisdiction (AOJ) substantially 
complied with the July 2008 remand orders and no further 
action is necessary in this regard.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998), where the Board's 
remand instructions were substantially complied with), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002).  

In February 2006 and August 2008 statements, the Veteran 
alleges that his kidney disability has caused calcium 
concretions in his eyelids and a hydrocele.  These claims 
have not been adjudicated and are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The Veteran's residual post-operative left 
hydronephrosis, solitary kidney, is manifested by a slow 
urinary stream with recurrent urinary tract infections, 
nocturia one to two times, daytime frequency three to four 
times, and impaired kidney function with recurrent kidney 
stones.

2.  The Veteran's residual post-operative left 
hydronephrosis, solitary kidney, is not productive of severe 
hydronephrosis that results in renal dysfunction with 
constant albuminuria with some edema, definite decrease in 
kidney function, or hypertension that is at least 40 percent 
disabling, i.e., with diastolic pressure predominately 120 or 
more.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
residual post-operative left hydronephrosis, solitary kidney, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.115a-b, Diagnostic Code 7509 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

The Board observes that VCAA notice had also previously 
required that the claimant be requested to provide any 
evidence in her or his possession that pertains to the claim, 
see Pelegrini v. Principi, 18 Vet. App. 112 (2004); however, 
for claims pending on or after May 30, 2008, as is the case 
here, 38 C.F.R. § 3.159 has been amended to eliminate such 
requirement.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

Regarding the evidence and information necessary to 
substantiate the Veteran's claim of entitlement to an 
increased rating, the Board notes that section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

In Pelegrini, the Court held that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable AOJ decision on the claim for 
VA benefits.  

In the instant case, the Board finds that VA has satisfied 
its duty to notify under the VCAA.  In this regard, July 
2004, September 2004, and November 2004 letters, sent prior 
to the initial unfavorable AOJ decision issued in January 
2005, advised the Veteran of the evidence that VA would 
attempt to obtain and what evidence he was responsible for 
identifying or submitting to VA.  

Relevant to the evidence and information necessary to 
substantiate the Veteran's claim for an increased rating for 
his kidney disability, he was sent a letter in August 2008 
that complied with the requirements articulated in Vazquez-
Flores, supra.  Also, the August 2008 letter as well as a 
March 2006 letter informed the Veteran of the evidence and 
information necessary to establish a disability rating and an 
effective date in accordance with Dingess/Hartman, supra.  
While the March 2006 and August 2008 letters were issued 
after the initial rating decision in January 2005, the United 
States Court of Appeals for the Federal Circuit has held that 
VA could cure such a timing problem by readjudicating the 
Veteran's claim following a compliant VCAA notification 
letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. 
Cir. 2006).  The Court clarified that the issuance of a 
statement of the case could constitute a readjudication of 
the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 
370 (2006).  In the instant case, after the March 2006 and 
August 2008 VCAA letters were issued, the Veteran's increased 
rating claim was readjudicated in the December 2008 
supplemental statement of the case.  Therefore, any defect 
with respect to the timing of the VCAA notice has been cured 
and the Board finds that VA has fully complied with its duty 
to notify. 

Relevant to the duty to assist, the Veteran's service 
treatment records as well as all identified VA treatment 
records and private medical records have been obtained and 
considered.  Additionally, the Veteran was provided with VA 
examinations in August 2004 and October 2008 in order to 
adjudicate his increased rating claim.  Neither the Veteran 
nor his representative have argued that the examinations are 
inadequate for rating purposes.  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claim.

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The Rating Schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  
It is possible for a Veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994). 

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  The Court has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibits symptoms that would 
warrant different evaluations during the course of the 
appeal, the assignment of staged ratings is appropriate.

The Veteran's kidney disability is currently evaluated as 30 
percent disabling pursuant to 38 C.F.R. § 4.115b, Diagnostic 
Code 7509.  The Veteran contends that he is entitled to an 
increased rating because he experiences a reduction in kidney 
function resulting in calcium deposits and kidney stones.  He 
also claims that he has pain in his kidney, even at rest.  As 
such, the Veteran argues that a rating in excess of 30 
percent is warranted for his kidney disability. 

The Veteran's residual post-operative left hydronephrosis, 
solitary kidney, is evaluated under Diagnostic Code 7509.  
Under such criteria, hydronephrosis with frequent attacks of 
colic with infection (pyonephrosis), with impaired kidney 
function, is assigned a 30 percent evaluation.  Severe 
hydronephrosis is rated as renal dysfunction.  However, the 
Board observes that the Veteran's currently assigned 30 
percent evaluation is the maximum schedular rating under 
Diagnostic Code 7509.  Therefore, he is not entitled to an 
increased evaluation under such Diagnostic Code, and thus, 
the Board will consider whether the Veteran has severe 
hydronephrosis that warrants evaluation as renal dysfunction 
under 38 C.F.R. § 4.115a (2008). 

VA treatment records, to include the August 2004 and October 
2008 examination reports, and private medical records, to 
include from Dr. C.B., reflect a long, post-service urologic 
history, to include a congenital solitary left kidney, 
multiple kidney stones that required several surgical 
procedures, a ureteronecystotomy due to an obstructed stone 
in the ureter, stricture of urethra, dilatation of the upper 
tracts, renal cysts, epidiymitis, prostate enlargement, and 
chronic and recurrent pyelonephritis.  

However, during the current rating period, the Veteran's 
kidney disability has been manifested by a slow urinary 
stream with recurrent urinary tract infections, nocturia one 
to two times, daytime frequency three to four times, and 
impaired kidney function with recurrent kidney stones. 

Specifically, at the August 2004 VA examination, the Veteran 
indicated that he had a slow stream and nocturia one to two 
times.  Day time frequency was three to four times.  The 
examiner also noted that the Veteran had recurrent stone 
formation and passed stones or gravel about two times a year.

A September 2005 Lasix kidney scan showed complete clearance 
of tracer from the left renal collecting system within 15 to 
30 minutes indicating an absence of active outflow tract 
obstruction.  The impression was congenital absence of the 
right kidney; solitary left kidney with overall fair renal 
perfusion and function and a relative tracer uptake of 85 
percent; delayed Tmax and markedly delayed excretion T1/2 
with stasis of tracer in the collection system and rule-out 
obstruction; and no evidence of renal mass lesion.  An 
October 2005 X-ray of the abdomen revealed calcification of 
the left pelvis and previous pelvic surgery on the left.

An October 2005 VA treatment record reflects that the Veteran 
had a history of a solitary left kidney, history of kidney 
stones, and urination flow problems.  A September 2006 record 
shows that the Veteran has experienced kidney stones almost 
every six months since his discharge from military service.  
At the time of the examination, he had not had a recurrence 
in six months.  The diagnoses included kidney stones and 
urethral stricture.  In January 2008, the Veteran had no 
dysuria, hematuria, hesitancy, or urgency.  Nocturia was 
times one and his urinary system was within normal limits.

A September 2008 statement from the Veteran's spouse 
indicates that he experiences kidney pain and has a decreased 
need to urinate during the night and in the morning.  She 
also states that the Veteran has a difficult time with 
physical activities, to include both occupational and 
recreational activities.  Also, in a September 2008 statement 
from friends of the Veteran, they reported that the Veteran 
had limitations in physical activities in that he becomes 
tired and needs rest.  

At the October 2008 VA examination, the Veteran denied 
symptoms of anorexia, nausea, vomiting, fever, chills, and 
weakness, but endorsed fatigue, lethargy, and flank, back, 
lower abdominal, and pelvic pain.  The examiner noted that 
there were no urinary symptoms or leakage.  While the Veteran 
had a history of recurrent urinary tract infections, he had 
not experienced any in the prior year.  The examiner noted 
that the Veteran had a history of obstructed voiding (urinary 
retention), which caused urinary tract infections.  The 
Veteran was also observed to have a history of urinary tract 
stones, but no special diet had been prescribed.  There was 
no history of renal failure or acute nephritis.  The examiner 
noted that the Veteran had a history of hydronephrosis, but 
had not had any colic with infection or ureteral or kidney 
drainage within in the prior year, although he had a history 
of such drainage.  The Veteran did not have any 
cardiovascular symptoms, but he did have erectile dysfunction 
of unknown origin.  The examiner noted that the Veteran's 
last severe recurrent urinary tract infection was in 2004 and 
he had spontaneous expulsion of calculius in July 2008.  Upon 
physical examination, the Veteran had normal bladder, anus 
and rectal walls, penis, urethra, and seminal vesicles 
evaluations.  He had normal perineal sensation and there was 
no peripheral edema.  Pulses were normal, but the 
bulbocavernosus reflex and cremasteric reflex were decreased.  
The Veteran had a hydrocele of the left testicle and the 
right testicle was tender.  His albumin was 3.9, creatinine 
was 1.15, and BUN was 14.  Hydronephrosis was diagnosed. 

The Veteran's residual post-operative left hydronephrosis, 
solitary kidney, is manifested by a slow urinary stream with 
recurrent urinary tract infections, nocturia one to two 
times, daytime frequency three to four times, and impaired 
kidney function with recurrent kidney stones.  As the Board 
observed above, the Veteran's currently assigned 30 percent 
evaluation is the maximum schedular rating under Diagnostic 
Code 7509.  As such, the Board will consider whether the 
Veteran has severe hydronephrosis that warrants evaluation as 
renal dysfunction. 

Under the criteria for evaluating renal dysfunction under 
38 C.F.R. § 4.115a, a 30 percent evaluation is assigned for 
renal dysfunction with albumin constant or recurring with 
hyaline and granular casts or red blood cells; or, transient 
or slight edema or hypertension at least 10 percent disabling 
under Diagnostic Code 7101.  38 C.F.R. § 4.115a.

A 60 percent evaluation is assigned for renal dysfunction 
with constant albuminuria with some edema; or definite 
decrease in kidney function; or, hypertension at least 40 
percent disabling under Diagnostic Code 7101.  Id.

An 80 percent evaluation is assigned for renal dysfunction 
with persistent edema and albuminuria with BUN 40 to 80mg%; 
or, creatinine 4 to 8mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.  Id.

A 100 percent evaluation is assigned for renal dysfunction 
requiring regular dialysis, or precluding more than sedentary 
activity from one of the following: persistent edema and 
albuminuria; or, BUN more than 80mg%; or, creatinine more 
than 8mg%; or, markedly decreased function of kidney or other 
organ systems, especially cardiovascular.  Id.

Upon a review of the evidence, the Board finds that the 
Veteran does not have severe hydronephrosis that results in 
renal dysfunction with constant albuminuria with some edema, 
definite decrease in kidney function, or hypertension that is 
at least 40 percent disabling, i.e., with diastolic pressure 
predominately 120 or more.  Specifically, there is no 
evidence that the Veteran has constant albuminuria and VA 
treatment records dated May 2004 to October 2008 reflect that 
the Veteran does not experience edema in his extremities.  
Additionally, VA treatment records reflect a negative history 
of hypertension and, at the October 2008 VA examination, it 
was observed that the Veteran did not have any cardiovascular 
symptoms.  

Moreover, there is no evidence of a definite decrease in 
kidney function.  While a September 2005 Lasix kidney scan 
revealed solitary left kidney with overall fair renal 
perfusion and function and a relative tracer uptake of 85 
percent, as well as delayed Tmax and markedly delayed 
excretion T1/2 with stasis of tracer in the collection 
system, such impaired kidney function does not reach the 
level of a definite decrease in kidney function.  In this 
regard, the Board notes that, in June 2004, Dr. C.B. 
indicated that, since he had been seeing the Veteran, the 
Veteran had very minimal change in his renal function and has 
stayed stable.  Additionally, the October 2008 VA examiner 
noted that there was no history of renal failure or acute 
nephritis.  Therefore, the Board finds that the Veteran is 
not entitled to a rating in excess of 30 percent under the 
criteria for evaluating renal dysfunction.  

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this regard, the Board notes that the Veteran experiences 
recurrent kidney stones.  While Diagnostic Codes 7508, 7510, 
and 7511, relevant to nephrolithiasis, ureterolithiasis, and 
stricture of the ureter, respectively, provide for a 30 
percent evaluation for recurrent stone formation requiring 
diet therapy, drug therapy, or invasive or non-invasive 
procedures more than two times a year, the Board finds that 
the Veteran is not entitled to a separate rating under any 
such Diagnostic Code.  Specifically, there is no evidence 
that his kidney stones require any type of drug or diet 
therapy and, while the Veteran has required surgery in the 
past to remove stones, there is no indicated that he 
undergoes these procedure more than twice a year.  Moreover, 
the Veteran's symptomatology of recurrent kidney stones is 
already contemplated in his assigned 30 percent evaluation.  
See Esteban, supra.  

The Board also notes that the Veteran experiences a slow 
urinary stream and has a history of urinary tract infections.  
He also reports nocturia one to two times with daytime 
frequency of three to four times.  However, the Board finds 
that such symptomatology does not warrant a rating in excess 
of 30 percent under the rating criteria pertinent to voiding 
dysfunction, urinary frequency, obstructed voiding, or 
urinary tract infections.  Moreover, the Veteran's urinary 
symptomatology is already contemplated in his assigned 30 
percent evaluation and, as such he is not entitled to a 
separate rating for such symptoms.  See Esteban, supra.  

The Board has considered whether staged ratings under Hart, 
supra, are appropriate for the Veteran's service-connected 
kidney disability; however, the Board finds that his 
symptomatology has been stable throughout the appeal period.  
Therefore, assigning staged ratings for such disability is 
not warranted. 

Additionally, the Board has contemplated whether the case 
should be referred for extra-schedular consideration.  An 
extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1).  

The Board notes that, in a September 2008 statement, the 
Veteran indicated that he could not seek a job that required 
significant physical activity and was currently between jobs.  
Also, at his October 2008 VA examination, it was observed 
that the Veteran currently worked part-time in manufacturing.  
The examiner indicated that the Veteran's service-connected 
kidney disability has signification effects on his 
occupation.  Specifically, it resulted in a lack of stamina 
and he was unable to tackle physical work.  As a result, such 
limitations prevented an increase in productivity.  

However, the Board finds no evidence that the Veteran's 
service-connected kidney disability presents such an unusual 
or exceptional disability picture at any time so as to 
require consideration of an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The 
objective medical evidence of record shows that 
manifestations of the Veteran's service-connected kidney 
disability do not result in a marked functional impairment in 
any way or to a degree other than that addressed by VA's 
Rating Schedule.  The schedular rating criteria are designed 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Consequently, the Board concludes that referral of this case 
for consideration of an extra-schedular rating is not 
warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996).  

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the Veteran's claim for a rating in 
excess of 30 percent for his kidney disability.  Therefore, 
the benefit of the doubt doctrine is not applicable in the 
instant appeal and his increased rating claim must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 


ORDER

A rating in excess of 30 percent for residual post-operative 
left hydronephrosis, solitary kidney, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


